Motion to amend remittitur granted. Return of remittitur requested and when returned it will be amended by adding thereto the following:
"A question under the New York State Constitution was presented and necessarily passed upon. The appellant contended that chapter 192 of the Laws of 1925 of the State of New York and the acts amendatory thereto were repugnant to the provisions of article 1, section 6; article 8, section 10; article 10, section 2; and article 12, section 2 of the Constitution of the State of New York of 1894. This court held that the laws in question were not repugnant to such constitutional provisions." (See 280 N.Y. 731.)